Title: General Orders, 4 July 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Thursday July 4th 1782
                     Parole
                     C. Signs
                  
                  It is with no small degree of astonishment the Commander in Chief has heard, since his return, from the Northern Posts—that the issuess of Provisions to the Army still give a short allowance of flour when they do not issue bread—the continuance of this practice is not less unacountable than it is astonishing after Mr Sands’s acknowledgiment in his presence to the secretary at War that it was well understood at the time of Contracting that where bread coud not or was not delivered a full pound of flour was to be issued in lieu of it—the General in possitive terms orders that this shall be the case invariably—and that the ration of spiritt: where it is not commuted by mutual agreement be regularly served—also Vinegar agreeably to the engagements which the Contractors have entered into with the Public.
                  All returns for Arms, Accoutrements and Ammunition are to be countersigned by the Inspector General, or the Inspector of this Army—Returns for six days Oats for all the riding Horses of the Army to be sent to the Forage Magazine at Newburgh Tomorrow—Bags are to be sent and the Brigade Forage Masters to attend the drawing.
                  To prevent the accidental communication of fire to the powder Magazines which would endanger the lives of many persons and Total demolition of the fortifications, besides the inconvenience that must arrise from the loss of the Powder, the Commander in Chief directs that the Quarter Master or Commissary of Military stores may as soon as possible have grates fixed to the air holes of the Magazines and that Lantherns made of Transparent horn or Glass be immediately provided instead of those made of pierced tin which are at present very imprudently used—Untill the horn or glass lantherns are provided the greatest care is to be taken not to open the door of the lanthorns in the Magazines, and at all times to have water in the bottom to extinguish sparks—It is moreover positively ordered that no person whatever be permitted to enter a Powder Magazine without first pulling off his shoes.
                  The General having observed inconveniency and loss of Ammunition to attend the practice of carrying Cartridges loose or in bundles in the mens pocketts or in the bottoms of their Cartridge boxes, directs that the troops carry about them no more ammunition than the number of cartridges their boxes are pierced for, in general twenty nine rounds, except when parties or Corps are ordered on a particular service detached from their ammunition Waggons—He persuades himself this rule will not be attended with any bad consequence as men cannot be considered unprovided with Ammunition when the Conductor has a sufficiency in Camp ready to issue at a moments warning.
                  The Brigade Conductors, and Quarter Masters of Corps that have not Conductors are hereby called on to pay due attention to the instructions laid down in the regulations for the order and Discipline of the troops (Page 120 and 121) on this subject proportioning the quantity of spare Ammunition to the number of men to be supplied.
                  The first Massachusetts Brigade will be inspected and mustered for the month of June the 10th instant—the second Massachusetts Brigade the 12th the 3d Massachusetts Brigade the 14th, and the 10th regiment of Massachusetts the 15th instant—The first Connecticut Brigade the 16th the second Connecticut Brigade the 18th, and the third or Massachusetts regiment of Artillery and the Corps of Sappers and Miners the 20th instant.
               